DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “apertures” as seen in at least figures 1, 2, and referenced in paragraph 69 and “proximal end” as seen in figure 2 and referenced in paragraph 70. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification has inconsistencies with the usage of reference numbers and respective terms. For instance, paragraph 85 of the published application references “10a” as “esophagus”. However, paragraph 86 references “10a” as “lesser curvature”.  Reference numbers should have consistent terms.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the free end of said device " in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the free end of said device will be examined as a free end of said device.
Claim 15 recites the limitation "the free end of said device " in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the free end of said device will be examined as a free end of said system.
Claim 20 recites the limitation "a passageway " in lines 1-2. However, claim 20 is dependent off of claim 15 which also claims “a passageway” in line 5. If there are 2 different passageway claimed, then there should be a distinct designation of the two different passageways. If just one passageway is claimed, then all additional mentions of “a passageway” should “the passageway”. For examination purposes, the “a passageway” will be examined as “a secondary passageway” claiming a distinct passageway from the initial passageway of claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6, 9, 10-12, 14, 15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 5,382,231 to Schlain.
As to claim 1, Schlain discloses a device for use in a system (figure 1) including a suction controller for sizing the stomach of a patient for a bariatric procedure (col. 3 ll. 38-60), the stomach of the patient having a lesser curvature and a greater curvature, said device comprising: an elongated sizing tube (20, with the structure that is within the sizing tube 20, figure 1-6) having a longitudinal axis extending along the length thereof, a distal end portion (figure 1), a proximal portion (proximal portion of the device as seen in figure 1), a passageway (where 18 extends, annular lumen “46”), an exterior periphery (exterior as seen in figure 1), a free end tip (the free end as seen in figure 1), and a plurality of apertures (48) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (figure 1, col. 6 ll. 1-14), said free end tip forming the free end of said device (figure 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (figure 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (figure 1, 16, 17, col. 7 ll. 45-62), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (figure 1, 16, 17, col. 7 ll. 45-62, a second portion is capable to extend along a lesser curve to the stomach), and with said free end tip being located within the patient’s stomach (figure 1, 16, 17, col. 7 ll. 45-62), said proximal portion of said sizing tube being configured to be coupled to the suction controller (figure 1, 16, 17, col. 7 ll. 45-62) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (figure 1, 16, 17, col. 7 ll. 45-62) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (figure 1, 16, 17, col. 7 ll. 45-62). The device is capable of producing the suction-created visually perceptible delineation line on the exterior of the patient’s stomach that will allow a device, which is located outside the stomach to form a sealed residual stomach portion. The claim is a device claim which only positively recites the elongate sizing tube. Therefore, since the sizing tube of Schlain has the structure as claimed, the device is capable of performing the claimed functions. 
As to claim 2, Schlain discloses the sizing tube comprise a single passageway (col. 6 ll. 1-3, the cover defines a single passageway that spine 18 extends through).
As to claim 3, Schlain discloses the free end tip is closed and rounded (figure 1).
As to claim 4, Schlain discloses the distal end portion is resistance to longitudinal collapse (col. 4 ll. 61-67).
As to claim 6, Schlain discloses wherein said elongated sizing tube is configured for introduction by itself without any other component into the patient’s stomach in any orientation about said longitudinal axis to extend along the lesser curvature of the patient’s stomach with plural ones of said plurality of apertures facing towards the lesser curvature of the patient’s stomach irrespective of the particular orientation of said sizing tube about said longitudinal axis (figure 5). The sizing tube 20 configured to be inserted by itself without any other competent into the patient’s stomach. The entities seen in figure 5, 6 can be a part of the sizing tube 20 scope. 
As to claim 9, Schlain discloses the exterior periphery has an outer diameter symmetrical about the longitudinal axis (figure 1).
As to claim 10, Schlain discloses said passageway is a single passageway extending from said proximal portion towards said free end tip and has a maximum cross-sectional area, and wherein each of said plurality of apertures is of smaller cross sectional area than said maximum cross-sectional area (figure 1).
As to claim 11, Schlain discloses said plurality of apertures extend along said longitudinal axis from a first point located immediately adjacent said free end tip to a second point located proximally of said first point (figure 1).
As to claim 12, Schlain discloses the first and second points are separated by a distance of within the range of 2-10 inches (col. 4 ll. 22, figure 1). The apertures will extend along the distal part of the device which is 35-55cm (13.7 -21.6 inches). The second point doesn’t have to be the end of the apertures, but can be along a length of the apertures. In other words, the plurality  of apertures extend along the longitudinal axis from a first point, to a second point, and beyond the second point. The claim does not state the spacing of the aperture is solely located between the first and second points. Since the distal portion is at least at 10 inch (13.7 inches), then there can be a second point situated which can be 2-10 inches spaced from a first point.
As to claim 14, Schlain discloses the plurality of apertures configured to include plural groups of plural apertures (figure 1), each of said plural groups of plural apertures having more than two apertures in each group, with each of said more than two apertures in each group being located on a respective radial axis, each of said radial axes of each of said groups extending outward radially from said longitudinal axis and intersecting each other at a respective longitudinally located position along said longitudinal axis (figure 1). The apertures can be grouped in the claimed groups to be able to read on the claim limitations. 
As to claim 15, Schlain discloses a system for sizing the stomach of a patient for a bariatric procedure (figure 1), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (20) having a longitudinal axis extending along the length thereof, a distal end portion (figure 1), a proximal portion (figure 1), a passageway (46), an exterior periphery (figure 1, where apertures are located), a free end tip (16), and a plurality of apertures (48) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (figure 1, col. 6 ll. 1-14), said free end tip forming the free end of said device, said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (figure 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (figure 5, 6), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (figure 5-7, the device is capable of having a second portion extending towards the greater curvature), and with said free end tip being located within the patient’s stomach (figure 1); and a suction controller (50) configured for connection to a source of suction and to said proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (col. 6 ll. 1-14) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (col. 6 ll. 1-14). The device is capable of producing the suction-created visually perceptible delineation line on the exterior of the patient’s stomach that will allow a device, which is located outside the stomach to form a sealed residual stomach portion. The claim is a device claim which only positively recites the elongate sizing tube. Therefore, since the sizing tube of Schlain has the structure as claimed, the system is capable of performing the claimed functions.
Claims 1, 2, 4, 6, 9, 10, 11 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2005/0251158 to Saadat.
As to claim 1, Saadat discloses a device for use in a system (paragraph  11) including a suction controller for sizing the stomach of a patient for a bariatric procedure (paragraph 24, 30, 37, the entity that applies the suction), the stomach of the patient having a lesser curvature and a greater curvature, said device comprising: an elongated sizing tube (20 and/or the apparatus 10 can be the tube) having a longitudinal axis extending along the length thereof, a distal end portion (figure 1e), a proximal portion (proximal portion of the device as seen in figure 1), a passageway (21), an exterior periphery (exterior as seen in figure 1a), a free end tip (the free end as seen in figure 1a,2b), and a plurality of apertures (22,23) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (figure 1e), said free end tip forming the free end of said device (figure 1, 1e), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (figure 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (figure 2a-d, a first portion is capable of to extend along a lesser curve to the stomach), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (figure 2a-d, a second portion is capable to extend along a lesser curve to the stomach), and with said free end tip being located within the patient’s stomach (figure 2a-d), said proximal portion of said sizing tube being configured to be coupled to the suction controller (paragraph 24,30) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (figure 2c) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (figure 2c). The device is capable of producing the suction-created visually perceptible delineation line on the exterior of the patient’s stomach that will allow a device, which is located outside the stomach to form a sealed residual stomach portion. The claim is a device claim which only positively recites the elongate sizing tube. Therefore, since the sizing tube of Saadat has the structure as claimed, the device is capable of performing the claimed functions. 
As to claim 2, Saadat discloses the sizing tube comprise a single passageway (figure 1).
As to claim 4, Saadat discloses the distal end portion is resistance to longitudinal collapse (paragraph 10, 39). The distal end can be rigidized that can prevent it to collapse. 
As to claim 6, Saadat discloses said elongated sizing tube is configured for introduction by itself without any other component into the patient’s stomach in any orientation about said longitudinal axis to extend along the lesser curvature of the patient’s stomach with plural ones of said plurality of apertures facing towards the lesser curvature of the patient’s stomach irrespective of the particular orientation of said sizing tube about said longitudinal axis (figure 2a-d). If the sizing tube is the apparatus 10, then the apparatus 10 can be configured for introduction by itself. 
As to claim 9, Saadat discloses the exterior periphery has an outer diameter symmetrical about the longitudinal axis (figure 1).
As to claim 10,  Saadat discloses said passageway is a single passageway extending from said proximal portion towards said free end tip and has a maximum cross-sectional area, and wherein each of said plurality of apertures is of smaller cross sectional area than said maximum cross-sectional area (figure 1e).
As to claim 11, Saadat discloses said plurality of apertures extend along said longitudinal axis from a first point located immediately adjacent said free end tip to a second point located proximally of said first point (figure 1e). The first point can be immediate adjacent to the free end tip as seen figure 1e, with the free end tip comprising 28 and distal to 28 with the second point tip.
Claims 1-3, 6, 9, 10, 11, 14-16 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by U.S. Patent Publication 2014/0114121 to Trivedi.
As to claim 1, Trivedi discloses a device for use in a system (figure 2) including a suction controller for sizing the stomach of a patient for a bariatric procedure (paragraph 8), the stomach of the patient having a lesser curvature and a greater curvature, said device comprising: an elongated sizing tube (10)) having a longitudinal axis extending along the length thereof, a distal end portion (figure 2), a proximal portion (proximal portion of the device as seen in figure 2), a passageway (26), an exterior periphery (exterior as seen in figure 1), a free end tip (31), and a plurality of apertures (28) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (figure 2, paragraph 32), said free end tip forming the free end of said device (figure 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (figure 2), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (figure 3), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (figure 3, paragraph 32, 33), and with said free end tip being located within the patient’s stomach (figure 1), said proximal portion of said sizing tube being configured to be coupled to the suction controller (paragraph 32) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (paragraph 32-34) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (paragraph 32-34). The device is capable of producing the suction-created visually perceptible delineation line on the exterior of the patient’s stomach that will allow a device, which is located outside the stomach to form a sealed residual stomach portion. The claim is a device claim which only positively recites the elongate sizing tube. Therefore, since the sizing tube of Trivedi has the structure claimed, the device is capable of performing the claimed functions. 
As to claim 2, Trivedi discloses the sizing tube comprise a single passageway (26, paragraph 32).
As to claim 3, Trivedi discloses the free end tip is closed and rounded (30, figure 3).
As to claim 6, Trivedi discloses wherein said elongated sizing tube is configured for introduction by itself without any other component into the patient’s stomach in any orientation about said longitudinal axis to extend along the lesser curvature of the patient’s stomach with plural ones of said plurality of apertures facing towards the lesser curvature of the patient’s stomach irrespective of the particular orientation of said sizing tube about said longitudinal axis (figure 1). 
As to claim 9, Trivedi discloses the exterior periphery has an outer diameter symmetrical about the longitudinal axis (figure 2, the outer diameter of 22 is symmetrical).
As to claim 10, Trivedi discloses said passageway is a single passageway extending from said proximal portion towards said free end tip and has a maximum cross-sectional area, and wherein each of said plurality of apertures is of smaller cross sectional area than said maximum cross-sectional area (figure 1, paragraph 32).
As to claim 11, Trivedi discloses said plurality of apertures extend along said longitudinal axis from a first point located immediately adjacent said free end tip to a second point located proximally of said first point (figure 2).
As to claim 14, Trivedi discloses the plurality of apertures configured to include plural groups of plural apertures (figure 2), each of said plural groups of plural apertures having more than two apertures in each group, with each of said more than two apertures in each group being located on a respective radial axis, each of said radial axes of each of said groups extending outward radially from said longitudinal axis and intersecting each other at a respective longitudinally located position along said longitudinal axis (figure 2). The apertures can be grouped in the claimed groups to be able to read on the claim limitations. 
As to claim 15, Trivedi discloses a system for sizing the stomach of a patient for a bariatric procedure (figure 2), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (20) having a longitudinal axis extending along the length thereof, a distal end portion (figure 2), a proximal portion (figure 2), a passageway (26), an exterior periphery (figure 2, where apertures are located), a free end tip (30), and a plurality of apertures (28) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (paragraph 324), said free end tip forming the free end of said device (figure 2), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (figure 2), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (figure 1, paragraph 32), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (figure 1, paragraph 32, the device is capable of having a second portion extending towards the greater curvature), and with said free end tip being located within the patient’s stomach (figure 1); and a suction controller (“S” figure 2, paragraph 32) configured for connection to a source of suction and to said  proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (paragraph 32-34) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (paragraph 32-34). The device is capable of producing the suction-created visually perceptible delineation line on the exterior of the patient’s stomach that will allow a device, which is located outside the stomach to form a sealed residual stomach portion. The claim is a device claim which only positively recites the elongate sizing tube. Therefore, since the sizing tube of Trivedi has the structure claimed, the system is capable of performing the claimed functions.
As to claim 16 Trivedi discloses a control valve (“valve” paragraph 32) connected to the elongate sizing tube member, the control valve being configured to be selectively opened to enable controlled suction from said suction controller to be provided in said passageway.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S Patent Publication 2007/0175488  to Cox.
As to claim 5, Saadat discloses the device above but is silent about the distal end portion having a specific flexural rigidity. 
Cox teaches a similar device (devices for endoluminal obesity procedures, abstract) and it is well known in the art to provide an analogous device for use in the stomach wherein tube (40) may have different flexibilities along its length, for example, distal portion (38) being more flexible to allow desired bending (paragraph 55). Therefore, Cox teach that said distal portion must have a lower flexural rigidity than the proximal portion. It is also noted that applicant has not disclosed the specific value of said flexural rigidity used to solve a particular problem, confer a specific advantage, or provide a desired result other than providing various flexibility to the elongated member along its length in the stomach. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the tube of Saadat such that said distal end portion of said elongated member 2 has a flexural rigidity in the range of 1.4 to 0.6 pounds inch squared, while said at least another portion of said elongated member has a flexural rigidity in the range of 3 to 1 pounds inch squared, as suggested by Cox, to effectively provide a distal portion that is more flexible than a proximal portion for the desired application of the elongated member in the patient’s stomach. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent5,382,231 to Schlain in view of U.S Patent Publication 2007/0175488 to Cox.
As to claim 5, Schlain discloses the device above but is silent about the distal end portion having a specific flexural rigidity value. 
Cox teaches a similar device (devices for endoluminal obesity procedures, abstract) and it is well known in the art to provide an analogous device for use in the stomach wherein tube (40) may have different flexibilities along its length, for example, distal portion (38) being more flexible to allow desired bending (paragraph 55). Therefore, Cox teach that said distal portion must have a lower flexural rigidity than the proximal portion. It is also noted that applicant has not disclosed the specific value of said flexural rigidity used to solve a particular problem, confer a specific advantage, or provide a desired result other than providing various flexibility to the elongated member along its length in the stomach. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the tube of Schlain such that said distal end portion of said elongated member 20 has a flexural rigidity in the range of 1.4 to 0.6 pounds inch squared, while said at least another portion of said elongated member has a flexural rigidity in the range of 3 to 1 pounds inch squared, as suggested by Cox, to effectively provide a distal portion that is more flexible than a proximal portion for the desired application of the elongated member in the patient’s stomach. 
Claims 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S Patent 7,316,716 to Egan.
As to claim 7, Saadat discloses the device above but is silent about a  one-way valve that is a slit being automatically closed, 
Egan teaches a similar device (devices for obesity treatment, abstract) having an elongated tube (10) comprising at least one one-way valve (24, figure 7a-d, col. 9 ll. 50- col. 10 ll. 19 ), the one-way valve being automatically closed (col. 10 ll. 4-19) when suction is applied to said passageway, the at least one one-way valve being openable to enable fluid to be passed therethrough from the interior of the elongate sizing tube into the stoma of the patient to prevent the elongate sizing tube from being stuck in the patents stomach (col. 9 ll. 50- col. 10 ll. 19) for the purpose of regulating the flow through said tube for the desired purposes. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to use the valve of Egan with the device of Saadat in order for regulating the flow through said tube for the desired purposes
As to claim 8, with the device of Saadat and Egan above, Egan further teaches the one-way vale comprises a slit (38, figure 6a)in the elongate sizing tube extending generally parallel to the longitudinal axis (figure 6a, the slit as seen in figure 6a runs parallel to the longitudinal axis). 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S. Patent 5,690,620 to Knott.
As to claim 12, Saadat discloses the device above but is silent about the and first second points are separated by a distance of within the range of 2-10 inches. 
Knott teaches a similar device (nasogastric tube, abstract) having a plurality of apertures (330, figure 3a) extending between a first and second points (figure 3a, start of 350 and along 360) by a distance of within the range of 2-10 inches (col. 5 ll. 44-59) for the purpose of spacing the apertures according the dimensions of the tissue tract. If the leading portion is between 0.5-2 inches, then the apertures located in section 360 can be greater than 2 inches and can teach or render obvious the range. The spacing of the apertures can correspond to the desired length of the tissue tract being grasped. The spacing of the apertures will overlap the range as claimed and therefore can render the range as obvious. It would have been obvious to one of ordinary skill in the art at the time of the invention to use have the first and second points of the device of Saadat be separated by a distance of a range within 2-10 inches as taught by Knott in or order having desired spacing the apertures according the dimensions of the tissue tract.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S. Patent Publication 2013/0085438 to MacMeans.
As to claim 13, Saadat discloses the device above but is silent about each of the plurality of apertures is flared in the direction from the passageway outward. 
MacMeans teaches a similar device (catheter with apertures, abstract) having a plurality of apertures (24) is flared in the direction from the passageway outward (figure 2-4)for the purpose of improving flow dynamics (paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the apertures of Saadat be flared as taught MacMeans in order to improve fluid dynamics.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S. Patent Publication 2014/0018722 to Scott.
As to claim 15 Saadat discloses a system for a bariatric procedure (figure 1), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (20) having a longitudinal axis extending along the length thereof, a distal end portion (figure 1), a proximal portion (figure 1), a passageway (26), an exterior periphery (figure 1, where apertures are located), a free end tip (where 28 is located), and a plurality of apertures (22,23, figure 1e) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (figure 1, paragraph 24), said free end tip forming the free end of said device (figure 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (figure 1e), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (figure 2a-g), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (figure 2a-g, the device is capable of having a second portion extending towards the greater curvature ), and with said free end tip being located within the patient’s stomach (figure 2a); but is silent about the specific suction controller. Saadat disclose the apertures are used for suction but does not discloses the specific suction controller.
Scott teaches a similar device (apparatus for manipulating the stomach, paragraph 3) having a suction controller (64, figure 1, paragraph 32) configured for connection to a source of suction and to said  proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via plurality of apertures (62) to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (paragraph 32, figure 4) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (paragraph 32, figure 4) for the purpose of manually controlling when suction is applied. The system is capable of producing the suction-created visually perceptible delineation lie on the exterior of the patient’s stomach that will allow a device, which is located outside the stomach to form a sealed residual stomach portion. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the suction controller of Scott in the system of Saadat in order for manually controlling when suction is applied.
Claim 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent5,382,231 to Schlain in view of U.S Patent Publication 2006/0200191 to Zadno-Aziz.
As to claim 16, Schlain discloses the system above but is silent about the control valve. 
Zadno-Aziz teaches a similar device (suction catheter, paragraph 58) having a control valve (24, paragraph 165) connectable to an elongate tube member, the control valve being configured to be selective opened to enable controlled suction form the suction controller to be provided to the passageway (paragraph 165) in order to control inflation applied to the device. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the control valve of Zadno-Aziz with the system of Schlain in order to control inflation applied to the device.
As to claim 17, with the device of Schlain and Zadno-Aziz above, Zadno-Aziz furthers teaches a controller arranged to limit the level of suction applied to the passageway to result in a force in the range of 0.1 to 200 pounds holdings the elongate sizing tube in position within the patient’s stomach (paragraph 384) in order to prevent damage to the tissue. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the controller of Schlain limit the suction in the range of 0.1 to 200 pounds as taught by Zadno-Aziz in order to prevent damage to the tissue. 
Claim 16, 17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S. Patent Publication 2014/0018722 to Scott as applied to claim 15 above, and further in view of U.S Patent Publication 2006/0200191 to Zadno-Aziz.
As to claim 16, Saadat as modified by Scott discloses the system above but is silent about the control valve. 
Zadno-Aziz teaches a similar device (suction catheter, paragraph 58) having a control valve (24, paragraph 165) connectable to an elongate tube member, the control valve being configured to be selective opened to enable controlled suction form the suction controller to be provided to the passageway (paragraph 165) in order to control inflation applied to the device. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the control valve of Zadno-Aziz with the system of Saadat as modified by Scott in order to control inflation applied to the device.
As to claim 17, with the device of Saadat, Scott, and Zadno-Aziz above, Zadno-Aziz furthers teaches a controller arranged to limit the level of suction applied to the passageway to result in a force in the range of 0.1 to 200 pounds holdings the elongate sizing tube in position within the patient’s stomach (paragraph 384) in order to prevent damage to the tissue. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the controller of Schlain limit the suction in the range of 0.1 to 200 pounds as taught by Zadno-Aziz in order to prevent damage to the tissue.
Claim 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,382,231 to Schlain in view of U.S Patent Publication 6,024,120 to Yam.
As to claim 18, Schlain discloses the system above but is silent about the details of the suction controller as claimed.  
Yam teaches a similar device (devices concerning negative pressure), having suction controller comprises at least one chamber (84), a movable separator (26) and a resilient member (30), said movable separator separating said at least one chamber from ambient atmospheric air (figure 9), and wherein a differential pressure force is imparted on said movable separator due to the difference between the pressure within said at least one chamber and the pressure of the ambient atmospheric air (col. 6 ll. 48-58), said resilient member being configured to impart a counter force on said movable separator that opposes said differential pressure force (col. 8 ll. 55-64) for the purpose of allowing relief of negative pressure at a set threshold (col. 3 ll. 27-32). It would have been obvious to one ordinary skill in the art at the time of the invention to use the device of Yam with the device of Schlain in order for allowing relief of negative pressure at a set threshold.
As to claim 19, with the system of Schlain and Yam above, Yam further teaches at least one chamber further  comprises an egress (102, defined by 80figure 5) for fluids within said at least one chamber and a blocking member, said blocking member blocking said egress when said differential pressure reaches a predetermined level (col. 8 ll. 55-64).
As to claim 20, with the system of Schlain and Yam above, Yam further teaches system additionally comprises a passageway (60) to enable a small amount of air from the ambient atmosphere to enter into said at least one chamber (figure 11, col. 7 ll. 13-36, col. 8 ll. 44-54), said passageway being arranged to enable said small amount of air to enter into said at least one chamber even if all of said plurality of apertures are blocked (figure 11).
Claim 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2005/0251158 to Saadat in view of U.S. Patent Publication 2014/0018722 to Scott as applied to claim 15 above, and further in view of U.S Patent Publication 6,024,120 to Yam.
As to claim 18, Saadat as modified by Scott discloses the system above but is silent about the details of the suction controller as claimed.  
Yam teaches a similar device (devices concerning negative pressure), having suction controller comprises at least one chamber (84), a movable separator (26) and a resilient member (30), said movable separator separating said at least one chamber from ambient atmospheric air (figure 9), and wherein a differential pressure force is imparted on said movable separator due to the difference between the pressure within said at least one chamber and the pressure of the ambient atmospheric air (col. 6 ll. 48-58), said resilient member being configured to impart a counter force on said movable separator that opposes said differential pressure force (col. 8 ll. 55-64) for the purpose of allowing relief of negative pressure at a set threshold (col. 3 ll. 27-32). It would have been obvious to one ordinary skill in the art at the time of the invention to use the device of Yam with the device of Saadat as modified by Scott in order for allowing relief of negative pressure at a set threshold.
As to claim 19, with the system of Saadat, Scott, and Yam above, Yam further teaches at least one chamber further comprises an egress (102, defined by 80figure 5) for fluids within said at least one chamber and a blocking member, said blocking member blocking said egress when said differential pressure reaches a predetermined level (col. 8 ll. 55-64).
As to claim 20, with the system of Saadat, Scott, and Yam above, Yam further teaches system additionally comprises a passageway (60) to enable a small amount of air from the ambient atmosphere to enter into said at least one chamber (figure 11, col. 7 ll. 13-36, col. 8 ll. 44-54), said passageway being arranged to enable said small amount of air to enter into said at least one chamber even if all of said plurality of apertures are blocked (figure 11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,999,533 to Radl. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 1 a device for use in a system (claim 1) including a suction controller for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature (claim 1), said device comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, hollow interior), an exterior periphery (claim 1, sidewall, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device (claim 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1), said proximal portion of said sizing tube being configured to be coupled to the suction controller (claim 1) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1, the device is capable to produce a suction-created visually perceptible delineation to enable the line to be sealed by a device). 
As to claim 2, 4, 6-14, see reference patent claims 2-24.
With respect to clam 15, the reference patent claims a system for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, interior chamber), an exterior periphery (claim 1, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device, said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1); and a suction controller (claim 1, 8) configured for connection to a source of suction and to said  proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1). The system is capable to produce the suction-created visually perceptible delineation line and allow a device to seal a portion of the stomach.
As to claims 16-20, see reference patent claims 2-24.
Claims 1-12, 14-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,646,625 to Radl. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 1 a device for use in a system (claim 1) including a suction controller for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature (claim 1), said device comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, hollow interior), an exterior periphery (claim 1, sidewall, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device (claim 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1), said proximal portion of said sizing tube being configured to be coupled to the suction controller (claim 1) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1). 
As to claim 2-12, 14, see reference patent claims 2-24.
With respect to clam 15, the reference patent claims a system for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, interior chamber), an exterior periphery (claim 1, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device, said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1); and a suction controller (claim 1 ) configured for connection to a source of suction and to said  proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1). The system is capable to produce the suction-created visually perceptible delineation line and allow a device to seal a portion of the stomach.
As to claims 16, 18-20, see reference patent claims 1-14.
Claims 1, 2, 4, 6-12, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,888,446 to Radl. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 1 a device for use in a system (claim 1) including a suction controller for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature (claim 1), said device comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, hollow interior), an exterior periphery (claim 1, sidewall, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device (claim 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1), said proximal portion of said sizing tube being configured to be coupled to the suction controller (claim 1) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1). 
As to claims 2, 4, 6-12, 14, see reference patent claims 2-14.
With respect to clam 15, the reference patent claims a system for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, interior chamber), an exterior periphery (claim 1, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device, said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1); and a suction controller (claim 1 ) configured for connection to a source of suction and to said  proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1). The system is capable to produce the suction-created visually perceptible delineation line and allow a device to seal a portion of the stomach.
As to claims 16-20, see reference patent claims 2-14.
Claims 1, 2, 4, 6-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,932,937 to Radl. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 1 a device for use in a system (claim 1) including a suction controller for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature (claim 1), said device comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, hollow interior), an exterior periphery (claim 1, sidewall, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device (claim 1), said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1), said proximal portion of said sizing tube being configured to be coupled to the suction controller (claim 1) for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1, the device is capable of forming the suction-created visually perceptible delineation line that will allow a device located outside the patient’s stomach to form the sealed residual stomach portion). 
As to claim 2, 4, 6-14, see reference patent claims 2-25.
With respect to clam 15, the reference patent claims a system for sizing the stomach of a patient for a bariatric procedure (claim 1), the stomach of the patient having a lesser curvature and a greater curvature, said system comprising: an elongated sizing tube (claim 1) having a longitudinal axis extending along the length thereof, a distal end portion (claim 1), a proximal portion (claim 1), a passageway (claim 1, interior chamber), an exterior periphery (claim 1, where apertures are located), a free end tip (claim 1), and a plurality of apertures (claim 1) in fluid communication with said passageway and extending along a portion of said longitudinal axis from a point adjacent said free end tip (claim 1), said free end tip forming the free end of said device, said plurality of apertures extending along said longitudinal axis and being located on respective axes extending in a plurality of different radial directions outward from said longitudinal axis and around said exterior periphery (claim 1), said elongated sizing tube being configured for introduction into the patient’s stomach so that a first portion of the periphery extends along the lesser curvature of the stomach (claim 1), with a second portion of the periphery extending towards the greater curvature of the patient’s stomach (claim 1), and with said free end tip being located within the patient’s stomach (claim 1); and a suction controller (claim 1 ) configured for connection to a source of suction and to said  proximal portion of said sizing tube for applying controlled suction to the interior of the patient’s stomach via said plurality of apertures to pull a portion of the lesser curvature of the patient’s stomach into direct engagement with said first portion of said periphery and to pull other portions of the patient’s stomach adjacent to said second section into direct engagement with said second portion of said periphery to anchor said elongated sizing tube in place (claim 1) and to produce a suction-created visually perceptible delineation line on the exterior of the patient’s stomach along said second section thereby enabling a portion of the patient’s stomach adjacent the suction-created visually perceptible delineation line to be sealed by a device located outside the patient’s stomach while said elongated sizing tube is anchored in place to form a sealed residual stomach portion about said elongated sizing tube (claim 1). The system is capable to produce the suction-created visually perceptible delineation line and allow a device to seal a portion of the stomach.
As to claims 16-20, see reference patent claims 2-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771